DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 03/15/2021.  These drawings are considered by examiner.

Election/Restrictions0
4.	Applicant’s election without traverse of claims 1-21 in the reply filed on 10/06/2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al (US 2022/0330176), hereinafter “Kowalski“, in view of Marinier et al (US 2017/0078058), hereinafter “Marinier“.
Regarding claim 1, Kowalski teaches a method of wireless communication at a wireless device (Fig. 2 teaches the wireless communication), comprising: 
determining a first channel allocation will be punctured based on an overlap of the first channel allocation with at least one of a symbol (pars [0016-0017] [0043] [0080-0083] teach determining the transmission power utilized on the respective channel by the respective unit includes PUSCH, and PDSCH) or a second channel allocation where the PUSCH or PDSCH reads on a first channel allocation or a second channel allocation); and 
using, for the first channel allocation, one or more of a modified parameter (pars [0082-0086] teach parameters associated with Configured Grants for power control may have similar parameters similar to those of PUSCH, but which differ by reason of being for DU PDSCH instead of MT PUSCH) or a modified grant in response to determining the first channel allocation will be punctured.
However, Kowalski does not explicitly teach with at least one of a guard symbol
Marinier, in the same field of endeavor, teaches with at least one of a guard symbol (par [0051] teaches Such symbols can be used as guard symbols to ensure no inter-symbol interference with neighboring PUSCH transmissions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kowalski to Marinier, in order to provide the broadband access to a variety of devices that supporting the industrial or commercial type of applications to ensure the most efficient operation both at the system level and for the UE (as suggested by Marinier in paragraph [0003]).

Regarding claim 2, the combination of Kowalski and Marinier teach the method of claim 1, Kowalski further teaches wherein the first channel allocation is from a parent device of the wireless device to the wireless device and the second channel allocation is from the wireless device to a child device of the wireless device (pars [0048-0049] [0081-0083] teach the channel allocation from the parent and the child devices).  

Regarding claim 3, the combination of Kowalski and Marinier teach method of claim 1, Kowalski further teaches wherein the first channel allocation is from the wireless device to a child device of the wireless device and the second channel allocation is from a parent device of the wireless device to the wireless device (pars [0048-0049] [0081-0083] teach the channel allocation from the parent and the child devices).  

Regarding claim 4, the combination of Kowalski and Marinier teach method of claim 1, Kowalski does not clearly teach wherein the using the one or more of the modified parameter further comprises: modifying a location of a demodulation reference signal (DM-RS) to a symbol that does not overlap the guard symbol or the second channel allocation.  
Marinier, in the same field of endeavor, teaches wherein the using the one or more of the modified parameter further comprises: modifying a location of a demodulation reference signal (DM-RS) to a symbol that does not overlap the guard symbol or the second channel allocation (pars [0052-0054]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kowalski to Marinier, in order to provide the broadband access to a variety of devices that supporting the industrial or commercial type of applications to ensure the most efficient operation both at the system level and for the UE (as suggested by Marinier in paragraph [0003]).

Regarding claim 5, the combination of Kowalski and Marinier teach method of claim 1, Kowalski does not clearly teach wherein the using the one or more of the modified parameter further comprises: modifying a location of an acknowledgement/negative acknowledgment (ACK/NACK) resource to a symbol that does not overlap the guard symbol or the second channel allocation.  
Marinier, in the same field of endeavor, teaches wherein the using the one or more of the modified parameter further comprises: modifying a location of an acknowledgement/negative acknowledgment (ACK/NACK) resource to a symbol that does not overlap the guard symbol or the second channel allocation (pars [0052-0054]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kowalski to Marinier, in order to provide the broadband access to a variety of devices that supporting the industrial or commercial type of applications to ensure the most efficient operation both at the system level and for the UE (as suggested by Marinier in paragraph [0003]).

Regarding claim 6, the combination of Kowalski and Marinier teach method of claim 1, Kowalski does not clearly teach wherein the first channel allocation is for a physical uplink shared channel (PUSCH) or a physical downlink shared channel (PDSCH) that overlaps with one or more guard symbols or the second channel allocation, and wherein the using the one or more of the modified parameter further comprises: modifying a redundancy version of the PUSCH or the PDSCH.  
Marinier, in the same field of endeavor, teaches wherein the first channel allocation is for a physical uplink shared channel (PUSCH) or a physical downlink shared channel (PDSCH) that overlaps with one or more guard symbols or the second channel allocation (pars [0107] [0180] [0199] teach the PUSCH, and PDSCH), and wherein the using the one or more of the modified parameter further comprises: modifying a redundancy version of the PUSCH or the PDSCH (pars [0107] [0180] [0199] teach changing the PUSCH or PDSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kowalski to Marinier, in order to provide the broadband access to a variety of devices that supporting the industrial or commercial type of applications to ensure the most efficient operation both at the system level and for the UE (as suggested by Marinier in paragraph [0003]).

Regarding claim 7, the combination of Kowalski and Marinier teach method of claim 1, Kowalski does not clearly teach wherein the first channel allocation is for a physical uplink shared channel (PUSCH) or a physical downlink shared channel (PDSCH) that overlaps with one or more guard symbols or the second channel allocation, and wherein the using the one or more of the modified parameter further comprises: modifying a transport block size of the PUSCH or the PDSCH.
Marinier, in the same field of endeavor, teaches wherein the first channel allocation is for a physical uplink shared channel (PUSCH) or a physical downlink shared channel (PDSCH) that overlaps with one or more guard symbols or the second channel allocation, and wherein the using the one or more of the modified parameter further comprises: modifying a transport block size of the PUSCH or the PDSCH (pars [0050-0051] [0067-0068] teach changing the size of the PUSCH or the PDSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kowalski to Marinier, in order to provide the broadband access to a variety of devices that supporting the industrial or commercial type of applications to ensure the most efficient operation both at the system level and for the UE (as suggested by Marinier in paragraph [0003]).

Regarding claim 8, the combination of Kowalski and Marinier teach method of claim 7, Kowalski does not clearly teach wherein the wireless device excludes counting overlapped symbols in resources elements used to calculate the transport block size of the PUSCH or the PDSCH.  
Marinier, in the same field of endeavor, teaches wherein the wireless device excludes counting overlapped symbols in resources elements used to calculate the transport block size of the PUSCH or the PDSCH (pars [0050-0051] [0067-0068] teach the symbols in resources).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kowalski to Marinier, in order to provide the broadband access to a variety of devices that supporting the industrial or commercial type of applications to ensure the most efficient operation both at the system level and for the UE (as suggested by Marinier in paragraph [0003]).

Regarding claim 9, the combination of Kowalski and Marinier teach method of claim 1, Kowalski does not clearly teach wherein the wireless device applies a first set of one or more parameters based on the overlap and applies a second set of one or more parameters when there is no overlap.  
Marinier, in the same field of endeavor, teaches wherein the wireless device applies a first set of one or more parameters based on the overlap and applies a second set of one or more parameters when there is no overlap (pars [0050-0051] [0067-0068]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kowalski to Marinier, in order to provide the broadband access to a variety of devices that supporting the industrial or commercial type of applications to ensure the most efficient operation both at the system level and for the UE (as suggested by Marinier in paragraph [0003]).

Regarding claim 10, the combination of Kowalski and Marinier teach method of claim 9, Kowalski further teaches comprising: receiving a configuration of the first set of one or more parameters and the second set of one or more parameters from a parent device (pars [0086-0090]).  

Regarding claim 11, the combination of Kowalski and Marinier teach method of claim 10, Kowalski further teaches wherein the configuration is received in radio resource control (RRC) signaling (pars [0086-0090]) or a medium access control-control element (MAC-CE).  

Regarding claim 12, the combination of Kowalski and Marinier teach method of claim 9, Kowalski further teaches wherein the configuration is received in radio resource control (RRC) signaling comprising: transmitting a configuration of the first set of one or more parameters and the second set of one or more parameters to a child device (pars [0086-0090] teach the transmitting configuration based on the parameters).  

Regarding claim 13, the combination of Kowalski and Marinier teach method of claim 12, Kowalski further teaches wherein the configuration is transmitted in radio resource control (RRC) signaling (pars [0086-0090] teach the RRC) or a medium access control-control element (MAC-CE).  

Regarding claim 14, the combination of Kowalski and Marinier teach method of claim 1, Kowalski further teaches wherein the first channel allocation is based on a semi-static allocation or a previous dynamic allocation from a parent device and the second channel allocation is for a child device (pars [0048-0051] [0082-0083] teach the parent and the child devices based on the channel allocation), the method further comprising: receiving the modified grant from a parent node that replaces the first channel allocation based on the overlap (pars [0048-0051] [0082-0083] teach the parent and the child devices based on the channel allocation).  

Regarding claim 15, the combination of Kowalski and Marinier teach method of claim 1, Kowalski further teaches wherein the first channel allocation is based on a semi-static allocation or a previous dynamic allocation for a child device and the second channel allocation is from a parent device (pars [0048-0051] [0082-0083] teach the parent and the child devices based on the channel allocation), the method further comprising: transmitting the modified grant to the child device that replaces the second channel allocation based on the overlap (pars [0048-0051] [0082-0083] teach the parent and the child devices based on the channel allocation).  

Regarding claim 16, the combination of Kowalski and Marinier teach method of claim 1, Kowalski further teaches wherein the wireless device comprises an integrated access and backhaul (IAB) node (pars [0089-0090] teach the integrated access and backhaul (IAB) node).  

Regarding claim 17, the combination of Kowalski and Marinier teach method of claim 16, Kowalski further teaches wherein the first channel allocation is for first communication with a parent node of the IAB node using a mobile termination (MT) function of the IAB node (pars [0051-0052] [0082-0083]), and the second channel allocation is for second communication with a child node of the IAB node using a distributed unit (DU) function of the IAB node (pars [0051-0052] [0082-0083]).  

Regarding claim 18, the combination of Kowalski and Marinier teach method of claim 16, Kowalski further teaches wherein the first channel allocation is for first communication with a child node of the IAB node using a distributed unit (DU) function of the IAB node (pars [0051-0052] [0082-0083]), and the second channel allocation is for second communication with a parent node of the IAB node using a mobile termination (MT) function of the IAB node (pars [0051-0052] [0082-0083]).  

Regarding claim 19, the combination of Kowalski and Marinier teach method of claim 16, Kowalski further teaches wherein the wireless device uses a same rule as its parent IAB node to determine the overlap (pars [0051-0052] [0082-0083]) or to determine the modified parameter or the modified grant.  

Regarding claim 20, the combination of Kowalski and Marinier teach method of claim 1, Kowalski further teaches comprising: using multiple hypotheses to receive communication based on the first channel allocation (pars [0089-0090] [0108-0110]), wherein a first hypothesis is based on an unmodified allocation and a second hypothesis is based on a modified allocation (pars [0089-0090] [0108-0110]).  

Regarding to claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641